Pishburne, Justice.
This is a suit in equity, brought by the plaintiffs as administrators with the will annexed, to obtain a judicial construction of the will of Miss Toccoa Bailey, who died on May 8, 1948. The cause was heard before the Circuit Judge upon the pleadings, exhibits, and stipulation of facts. The main question involved in this appeal is wheather the bequests of Six Hundred Fifty-Nine and Eight-Tenths shares of the preferred stock of Lydia Cotton Mills, mentioned in Paragraphs 5, 7, 8, 9, 10, 11, and 12 of the will of Miss Bailey are specific legacies; and, if so, were adeemed and lapsed when this stock was redeemed prior to her death.
The trial court held that the bequests referred to were not specific legacies, and therefore not adeemed. The appellants seek a reversal of this holding.
In our opinion, the decree rendered by Judge Steve C. Griffith in this case, contains a full and comprehensive statement of the facts, together with the applicable law, and soundly and correctly decides the issues presented.-
The exceptions are overruled, and the Circuit Decree stands affirmed as the judgment of this Court.
Baker, C. J., and Stukes, Tayeor, and Oxner, JJ., concur.